DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 objected to because of the following informalities:
Claim 1 recites “attached disposed to the air-flow shell” where “attached disposed” is redundant.
Claim 3 recites “while doffing” in the preamble of the claim which is believed to be a typo, as claim 1 recites “while donning”.
Claim 3 further recites “respirator is place over the personal” and should read “is placed” for proper grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 3 recites “N95 filtering facepiece respirator is place over the personal air purification mask sterilizing insert then both are covered while the insert is powered on during a disinfection cycle” rendering the claim indefinite as it is not clear what is being covered by what based on the language in the claim. For the purpose of examination it is interpreted that the device and cover are capable of being covered by a N95 mask.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dam (US 2019/0117820).
Regarding claim 1, Dam (US 2019/0117820) teaches A personal air purification mask sterilizing insert for use while donning a respirator (Abstract), comprising: an internal air-flow shell for directing the flow of air (Figs. 25-36 enclosure 204); a UV LED-light source attached disposed to the air-flow shell, said UV LED-light source disposed to the air-flow shell (Abstract, Paragraph [0080]); a perforated diffuser in proximity to the UV LED-light source such that the UV LED-light source is located between said diffuser and said air-flow shell (Fig. 25-26 show a N95 mask which is perforated located on one side of the UV source, which is inside the shell 204 of the device 202, with another wall of the shell 204 located opposite the mask thus being located on an opposite side of the UV source); a power controller connected to the UV LED-light source (Fig. 33 show control board 22). Dam appears to be silent with regards to a plurality of LEDs. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Dam such that there are a plurality of UV LEDs. One would have been motivated to do so as the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B) for more details.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dam (US 2019/0117820) as evidenced by Kim (NPL 2016).
Regarding claim 2, Dam teaches that UV-C light is used (Paragraph [0004]), which as evidenced by Kim (NPL 2016) comprises wavelengths from 200-280 nm (Introduction), overlapping with the claimed range of 275-280 nm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a wavelength from the range of 200-280 nm 
Regarding claim 3, Dam further teaches a reflective cover where when a N95 is placed over the device both are covered while the insert is powered on (Paragraph [0006], [0077] sets forth a reflective inner surface, that when a mask is placed over the device would necessarily be covered by said mask).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/B.H./               Examiner, Art Unit 1799      

/SEAN E CONLEY/               Primary Examiner, Art Unit 1759